COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of T. L. B. , A. J. and L. J. v. Department of Family and
                          Protective Services

Appellate case number:    01-20-00655-CV

Trial court case number: 2019-02943J

Trial court:              313th District Court of Harris County

       At appellant’s request, this appeal was dismissed for want of jurisdiction on February 9,
2021. Appellant subsequently filed two motions in this appeal: (1) a motion on February 11, 2021
requesting an extension of time to file a notice of appeal and (2) a motion on March 22, 2021
requesting an extension of time to file appellant’s brief. Because the appeal was dismissed on
February 9, 2021, the extension motions are denied as moot. This order does not affect the pending
appeal by appellant in appellate case number 01-21-00081-CV.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_______
                                Acting individually


Date: __March 30, 2021____